MARIS, Chief Judge.
This complaint, which has been filed under Section 204(e) (1) of the Emergency Price Control Act, 50 U.S.C.AAppendix § 924(e) (1), with leave of the United States District Court for the Northern District of Illinois, properly brings to us for consideration the objection of the complainants to Section 1347.14(d) of Maximum Price Regulation No. 30, Wastepaper, which we held we had no power to consider in connection with their prior complaint filed under Section 204(a). See Thomas Paper Stock Co. v. Bowles, Em.App. 1945, 148 F.2d 831. The objection is that by-virtue of the Taft Amendment, which added Subsection (j) to Section 2 of the Emergency Price Control Act, 50 U.S.C.A.Appendix § 902(j), Section 1347.14(d) of MPR 30, which fixed the maximum price for unsorted wastepaper in terms of a specification or standard, was rendered invalid from July 16, 1943, the date of enactment of the Taft Amendment, until September 11, 1943, the date on which the Price Administrator made a formal determination that no practicable alternative thereto existed for securing effective price control with respect to such wastepaper.
So far as material Section 2(j), the Taft Amendment provides: “(j) Nothing in this Act shall be construed * * * (3) as authorizing the Administrator to standardize any commodity, unless the Administrator shall determine, with respect to such standardization, that no practicable alternative exists for securing effective price control with respect to such commodity; or (4) as authorizing any order of the Administrator fixing maximum prices for different kinds, classes, or types of a commodity which are described in terms of specifications or standards, unless such specifications or standards were, prior to such order, in general use in the trade or industry affected, or have previously been promulgated and their use lawfully required by another Government agency.”
In the complainants’ prior case (148 F.2d 831) we decided that clauses (3) and (4) which we have just quoted must be read together as providing three alternative situations in any one of which the Administrator is authorized to employ specifications or standards in connection with price control. We accordingly held that Section 2(j) did not operate to invalidate Section 1347.14(d) of MPR 30 merely because the specification or standard employed by that section had not previously been used by the wastepaper industry or required by another Government agency, the *347two situations described in clause (4). The present case involves the effect of clause (3) upon the validity of Section 1347.14(d) of the regulation. In order to frame the precise question which is presented for decision the exact facts from which it arises must be stated.
Section 1347.14(d) of MPR 30 was issued and in force prior to the passage of the Taft Amendment. Its validity prior to the passage of that Amendment is not questioned. It made use of a specification or standard in fixing the maximum prices for unsorted wastepaper. No practicable alternative to the use of this specification or standard existed for securing effective price control with respect to such wastepaper. The Administrator expressly so determined in his supplementary statement of considerations to MPR 30 issued September 11, 1943 and the validity of his determination is not questioned by the complainants here. On the contrary they concede that by reason of it the regulation was entirely valid under Section 2(j) (3) after September 11, 1943.
It will be observed that the application of Section 2(j) (3) to a new price regulation issued after its enactment is not involved in this case. Nor do we have before us a regulation which uses a specification or standard where there is in fact another practicable alternative to its use for securing effective price control. The narrow question which this case presents is whether a previously valid price regulation which, because there was no practicable alternative for securing effective price control, used a specification or standard not previously used or required, was rendered invalid by subsection (j) (3) of Section 2 from the time of the enactment of that subsection until the time when the Administrator determined and recorded the fact that no such alternative to the use of the specification or standard existed. In other words, did the Taft Amendment require a prior determination by the Administrator of that fact in the case of a regulation which had been validly issued before the enactment of the Amendment and did it operate to invalidate the regulation in the interim?
We do not think that the Taft Amendment can properly be construed to have that effect. Its purpose as disclosed in clauses (3) and (4) was to prohibit the use by the Administrator of specifications and standards in all except three specified cases. These excepted cases were: (1) if specifications or standards were already in general use in the industry, (2) if their use had already been lawfully required by another Government agency, or (3) if there was no practicable alternative to their use for securing effective price control. Obviously it was not the purpose of Congress to bar the use in a regulation of a specification or standard if it could fairly be said that no practicable alternative to its use existed for securing effective price control. Under the construction urged by the complainants, however, the Taft Amendment would have the effect prior to a determination by the Administrator of invalidating an existing regulation which employed specifications or standards not theretofore used or required even though it might be perfectly clear that the regulation was within the intent of the exception to the Taft Amendment’s ban because no other possible alternative for securing effective price control existed.
Such a capricious result demonstrates that the construction contended for by the complainants is unsound. It would impute to Congress the intention, in the face of the menace of inflation which confronted the country in the summer of 1943, of creating a breach in the dykes protecting the nation’s price structure by an immediate wholesale invalidation of all existing regulations which employed specifications or standards not previously used or required. The result would have been that a large segment of the nation’s economy would have been left wholly at the mercy of inflationary pressures during the period of time required by the Administrator to review the regulations and the situation of each industry concerned and to ascertain in each case whether any practicable alternatives for securing effective price control existed. In the light of the Congressional direction to stabilize prices which had been given to the President by the Stabilization Act passed only nine months previously and in view of the grave danger of inflation which confronted the country when the Taft Amendment was passed such an intention on the part of Congress is unthinkable.
(2] It may be urged that Congress intended the Administrator immediately after the enactment of the Taft Amendment to make a determination under Section 2(j) (3) with respect to each existing regulation containing specifications or standards. The *348Taft Amendment -does not in terms so require, however, and in view of the complexities of the problem, involving many industries, such an immediate determination was clearly impossible. Time was obviously required for investigation and consideration. Unquestionably the Administrator acted with reasonable promptness in making his determination as to MPR 30 in less than two months after the Taft Amendment became law. We think that the Taft Amendment required no more of him than this. Our conclusion is that Section 1347.14(d) of MPR 30 was not invalid between July 16, 1943 and September 11, 1943 by reason of its use of a specification or standard.
The complainants urge that the conclusion thus reached is unfair to them because they were left in doubt as to the validity of the regulation during the interim between the passage of the Taft Amendment and the Administrator’s determination. But the Taft Amendment did not render the regulation invalid on its face. United States v. Pepper Bros., 3 Cir., 1944, 142 F.2d 340. Its validity depended upon whether it could reasonably be said that the use of the specification or standard was the only practicable method for securing effective price control of unsorted wastepaper. The complainants, as active members of the wastepaper industry, were in a position to know whether this was so and, therefore, to form an intelligent judgment as to the effect of the Taft Amendment upon the regulation. Moreover if they were in doubt during that time it was open to them by protest to question the validity of the regulation and to secure a determination of that question. This they did not do. On the contrary they proceeded to violate the regulation without taking the steps-which were open to them to test its continued validity. Under these circumstances they can hardly assert that they were denied due process by the failure of the Administrator to make his determination before they violated the regulation. Compare Yakus v. United States, 1944, 321 U.S. 414, 447, 64 S.Ct. 660, 88 L.Ed. 834.
A judgment will be entered dismissing the complaint.